Citation Nr: 0122595	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  99-08 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran had active service from June 1970 to March 1972.

This appeal arises from a November 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
Houston, Texas, which denied the veteran's claim for service 
connection for post-traumatic stress disorder.


FINDINGS OF FACT

1.  The veteran and his representative have been notified of 
the evidence necessary to substantiate his pending claim for 
service connection for post-traumatic stress disorder, the 
veteran has been assisted in obtaining all records identified 
as relevant to his pending claim, and the veteran has been 
provided a VA examination which includes a clinical opinion.

2.  The medical evidence demonstrates that the veteran does 
not currently have post-traumatic stress disorder.


CONCLUSION OF LAW

Claimed post-traumatic stress disorder was not incurred in or 
as the result of service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159); C.F.R. § 3.303 (2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.303, 3.304 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for post-traumatic 
stress disorder.  The Board notes at the outset that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100.

In the instant case, the Board finds that even though the RO 
did not have the benefit of the explicit provisions of the 
VCAA and its implementing regulations when it adjudicated the 
case below, VA's duties under this law have been fulfilled.  
The RO notified the veteran of what evidence was needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  The veteran has not identified any 
pertinent evidence that has not already been collected for 
review by VA.  Accordingly, no further assistance to the 
veteran in acquiring evidence is required by the new statute.

After examining the record, the Board of Veterans' Appeals 
(Board) is satisfied that all relevant facts pertaining to 
the veteran's claim for service connection for post-traumatic 
stress disorder have been properly developed.  The Board 
finds that the RO has obtained, or made reasonable efforts to 
obtain, all records which might be relevant to the veteran's 
claim, and the veteran has not identified any additional 
records which have not been obtained.  The Board notes that 
no further assistance to the veteran in acquiring evidence is 
required by the new statute.

As noted below, the veteran has been incarcerated and is 
unable to report for a VA examination.  While the veteran has 
taken issue with a telephone examination conducted by a VA 
psychiatrist in September 1998, the report of examination 
reflects that a review of the veteran's claims file was 
conducted by the psychiatrist  and, in the analysis provided 
by the psychiatrist, a comprehensive evaluation of the 
veteran's symptomatology was provided.  Accordingly, the 
Board finds the psychiatric examination to provide credible 
information and is for consideration in making our decision.  
Thus, no further assistance to the veteran is required in 
order to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45620-45632 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159). 

The Board is cognizant of the fact that the RO originally 
denied the appellant's claim as "not well grounded".  
However, in reviewing the decision, the statement of the case 
and a supplemental statement of the case, it is clear that 
the RO considered all of the relevant evidence of record and 
furnished all of the relevant law and regulations.  
Accordingly, the Board may proceed with a decision on the 
merits of the appellant's claim without prejudice to the 
appellant.  See Bernard v Brown, 4 Vet. App. 384 (1993). 

In August 2001, VA regulations implementing VCAA were issued; 
as the RO has already complied with the notice provisions of 
the VCAA the Board finds no prejudice to the veteran in this 
case by proceeding with an adjudication of service connection 
for post-traumatic stress disorder.  The Board finds that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. Chapter 51.  There has been 
no prejudice to the veteran that would warrant a remand, and 
the veteran's procedural rights have not been abridged by 
proceeding with appellate review.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

Factual Background

The veteran's service medical records show that on 
examination in January 1970 the veteran was found to be 
psychiatrically normal.  The service clinical records are 
silent as to a diagnosis of, or treatment for, post-traumatic 
stress disorder.  His report of discharge reflects that he 
served in the Republic of Vietnam and that his awards and 
decorations included the Republic of Vietnam Campaign Medal 
and Vietnam Service Medal.  Neither his report of discharge 
nor his service personnel records reflect that he was awarded 
the Combat Infantryman Badge.

The veteran, in an August 1996 statement, indicated that, 
while he was in Vietnam, he was shot at while in a truck 
convoy, saw many dead woman and children, and accidentally 
shot several civilians and was traumatized as he was locked 
up for this while an investigation took place.  He noted 
that, although he had required psychiatric care, he was 
kicked out of the service without receiving any help.

Clinical records received from the Texas Department of 
Criminal Justice in March 1997 show that, during the period 
from 1992 to 1997, the veteran was treated for psychiatric 
problems.  It was reported in the August 1992 individual 
treatment plan that the veteran's current diagnosis was 
schizophrenia, paranoid, chronic.  In August 1996 the veteran 
reported that he shot three civilians accidentally, had post-
traumatic stress disorder and broke out windows.  An 
assessment of post-traumatic stress disorder was reported.  
The following month it was indicated that the veteran 
reported that he suffered from post-traumatic stress 
disorder; shortly thereafter the veteran's current diagnoses 
in his individual treatment plan were reported to include 
schizoaffective disorder, bipolar type, and post-traumatic 
stress disorder.
A VA psychiatric examination of the incarcerated veteran was 
conducted by telephone in September 1998.  The examining 
physician noted in the report that the veteran's claims file 
was reviewed.  The examiner indicated that the veteran 
related that the Texas Department of Corrections had 
diagnosed him as being schizophrenic and bipolar and that he 
was on several medications.  He reported that he had a 
history of hearing voices, having nightmares and talking to 
himself.  He reported that his nightmares were about the war 
and that his last bad dream occurred eight or nine months 
ago.  He indicated that when he cut down on his medications 
his bad dreams came back.

The veteran described that the worst thing that happened to 
him was seeing dead bodies and mutilation in daily combat.  
He reported that he had been awarded the Combat Infantryman 
Badge.  He indicated that he was seen by a psychiatrist in 
service but did not tell anyone that he was hearing voices.  
He related that his work history had been interrupted by 
periods of incarceration and that he expected to serve for 
four more years and then might be paroled.

It was reported that the veteran's psychiatric problems began 
in 1973 and that the veteran reported that he was very angry 
when things started to go badly.  He stated that he believed 
that he started to hear voices in 1977 or 1978 but that it 
may have started earlier.

The examiner indicated that a symptom review was conducted 
with the veteran.  It was noted that he had had recurrent 
nightmares about experiences during the war but had not had 
any of these dreams in eight or nine months.  He felt that he 
had no future; he did not endorse other symptoms of 
avoidance.  He stated that he had had a problem with anger 
and, other than that, did not report any other symptoms of 
increased arousal or irritability.  He had not heard voices 
in some time.  He reported that he was sleeping all right and 
that he felt pretty good about himself.  He had had suicidal 
ideation without intention or plan and none recently.

The findings on examination included that the veteran was 
awake, alert and oriented.  He was found to be cooperative 
with the telephone interview.  It was noted that no 
abnormalities of mood or affect could be noted on the phone.  
The veteran denied any current signs or symptoms of a 
psychotic process.  It was reported that, based on what the 
examiner was able to ascertain over the phone, the veteran 
appeared to be cognitively intact.  The diagnoses were 
paranoid schizophrenia in remission on medications and 
depressive disorder, not otherwise specified.

The examiner observed that the veteran's major symptoms were 
psychotic and he had some components of depression.  His 
auditory hallucinations and suspiciousness were part of his 
paranoid schizophrenia and his feelings of depression were 
part of his depression.  It was stated that he was currently 
on antidepressant medication as well as antipsychotic 
medication, and that, at this point, he was almost completely 
asymptomatic.  It was the opinion of the examiner that the 
veteran did not suffer from post-traumatic stress disorder.

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).  Service connection may 
also be established for any disease diagnosed after discharge 
from service, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition; credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in- service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed stressor. 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (2000); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The record shows that the veteran served in Vietnam and he 
had indicated that he received the Combat Infantryman Badge.  
While he did receive several awards and decorations, the 
official records show that these did not include the Combat 
Infantryman Badge.  Even assuming, arguendo, that the veteran 
was involved in combat, in order for his claim of entitlement 
to service connection for post-traumatic stress disorder to 
be established, there must be evidence of a current 
disability.  Review of the evidence of record reveals that 
the missing element in this case is a diagnosis of post-
traumatic stress disorder.  See Cohen, 10 Vet. App. 128, 140 
(1997); Caluza, 7 Vet. App. . 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The Board notes that the records from the Texas Department of 
Corrections show that the veteran reported a medical history 
which included post-traumatic stress disorder.  While, 
shortly thereafter, the veteran's diagnoses were reported to 
include post-traumatic stress disorder, based upon a review 
of the veteran's medical records and a comprehensive 
evaluation of the veteran's symptomatology, a psychiatrist  
concluded that the veteran did not suffer from post-traumatic 
stress disorder.  This conclusion was based on history 
obtained from the veteran during the interview and a review 
of the relevant medical evidence in the veteran's claims 
folder.  The psychiatrist's assessment was unequivocal in 
ruling out a current diagnosis of post-traumatic stress 
disorder.  While there is outpatient evidence dated in 1996 
that refers to PTSD, such was not based upon a listing of 
diagnostic criteria.  Rather, the assessment was included in 
prison health notes that refer primarily to a psychotic 
disorder, which was also diagnosed upon the September 1998 
psychiatric examination.  That latter VA psychiatric 
evaluation, aside from being two years more current in 
nature, was conducted by a psychiatrist for the specific 
purpose of determining whether the veteran met the diagnostic 
criteria for the claimed disability.  Based on the 
unequivocal nature of that opinion, the Board finds that the 
veteran does not current have a diagnosis of PTSD.  
 
The Board has given careful consideration to the statements 
of the veteran that he currently suffers from post-traumatic 
stress disorder as a direct result of his active service.  
However, the only evidence that the veteran currently suffers 
from this disorder consists of the information he provided.  
The analysis provided in September 1998 was comprehensive and 
the Board finds that there is no competent medical evidence 
of record which demonstrates that the veteran experiences 
post-traumatic stress disorder related to his active duty 
service.

Despite the insistence of the veteran that he currently 
suffers from post-traumatic stress disorder which is 
etiologically related to service, the Board would note that, 
while the veteran is competent to report symptomatology, it 
is the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation. Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  With competent medical evidence 
demonstrating that the veteran does not have a current 
diagnosis of post-traumatic stress disorder related to active 
military service, his claim of service connection for post-
traumatic stress disorder must be denied.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

